OPINION — AG — ** EGGS — SELLING — GRADED ** UNDER 2 O.S. 737.6 [2-737.6] SHELL EGGS WHICH ARE SOLD OR OFFERED FOR SALE FOR HUMAN FOOD, BUT WHICH HAVE NOT BEEN CANDLED OR GRADED PURSUANT TO THE PROVISIONS OF SAID ACT, CAN BE LAWFULLY SOLD OR OFFERED FOR SALE ONLY AS " UNCANDLED OR CURRENT RECEIPT EGGS WITH NO OTHER DESCRIPTIVE WORDING ". THERE IS NO LIMITING PROVISION, SUCH AS IS ABOVE UNDERSCORED, IN RELATION TO THE SALE, OR OFFERING FOR SALE, OF CANDLED AND GRADED EGGS, SUCH AS ARE MENTIONED BY YOU. (DEPARTMENT OF AGRICULTURE, TERMS, CONTAINERS, LICENSE) CITE: 2 O.S. 737.6 [2-737.6] (FRED HANSEN)